DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Seul (US 6,097,004) in view of Wiegand (US 2,428,900) and Soper et al (US 4,045,653).
Seul shows the structure claimed including a housing (1) having a cooking area, and a heater assembly having a heater plate body (3) with at least one groove (31) that includes a resistive heating element (2) therein. But, Seul does not show the heater plate with the groove having a deformable metal sheet that is separate from a resistive 
Wiegand shows it is known to provide a heater plate (40, 68) having at least one groove that includes a deformable metal sheet (30) that is separate from a resistive heater element (31) wherein the deformable metal sheet is pressed between an outer surface portion of the resistive heater element and a surface portion of the groove. 
Soper also shows it is known to provide a heater plate (14) having at least one groove that includes a deformable metal sheet (44) and a resistive heater element (42) wherein the deformable metal sheet is pressed between an outer surface portion of the resistive heater element and a surface portion of the groove.
In view of Wiegand and Soper, it would have been obvious to one of ordinary skill in the art to adapt the heater plate of Seul with a deformable metal sheet and a resistive heater element wherein the deformable metal sheet is pressed between the groove of the heater plate body and an outer surface portion of the resistive heater element so that a thermal conductive between the heater plate body and the resistive heater element can be improved by a close contact there between without a gap and predictably increase the heat transfer from the resistive heating element to the heater plate.  
	With regard to claims 4-7, Seul shows the resistive heating element that is substantially circular in transverse cross section with the surface of the groove that is substantially arcuate having a depth that covers a portion of a diameter of the circular transverse cross section of the resistive heating element as illustrated in Figure 2 wherein a radius of the groove is larger than a radius of the heating element, and while 
 	With respect to the recitation regarding a clamp element/strap, Seul further shows a clamp or strap (11) that supports or straps the resistive heater element as the clamp presses on the resistive heating element against the groove. 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Seul in view of Wiegand and Soper as applied to claims 1 and 4-8 above, and further in view of Naruo et al (4,501,251).    
Seul in view of Wiegand and Soper shows the structure claimed including the deformable metal sheet that includes a thickness of 30 mil as shown Wiegand (column 4, lines 57-61) but does not show the deformable metal sheet having a thickness of 5-20 mil. 
Naruo shows a resistive heater element (2) with a deformable metal sheet (3) having a thickness of .46 mm which is equivalent to about 18 mil. 
In view of Naruo, it would have been obvious to one of ordinary skill in the art to adapt Seul, as modified by Wiegand and Soper, with the deformable metal sheet including a thickness of 5 mil to 20 mil or any other suitable range including 8-15 mil as a matter of routine experimentation that allows for the resistive heater element to effectively transfer heat as the metal sheet is deformed to the contour of the groove as known in the art. 
Claims 5 and 6 are also alternatively rejected under 35 U.S.C. 103 as being unpatentable over Seul in view of Wiegand and Soper as applied to claim 4 above, and further in view of Galliou et al (US 6,919,542).   
Seul in view of Wiegand and Soper shows the structure claimed except for the groove of a heater plate body having a depth that is about 30-70% of the diameter of the heating element. 
	Galliou shows a groove of a heater plate body that has a depth of about 70% of a diameter of a resistive heating element as illustrated in Figure 3. 
	In view of Galliou, it would have been obvious to one of ordinary skill in the art to adapt Seul, as modified by Wiegand and Soper, with the groove having various depths, lacking criticality, including the recited depth so that the resistive heating element can be predictably and securely received therein.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seul in view of Wiegand and Soper as applied to claims 1 and 4-8 above, and further in view of O’Brien et al (US 5,355,779), Schaefer (US 3,681,568), and Smith (US 2,938,989). 
Seul in view of Wiegand and Soper shows the structure claimed including an elongated heater element except for the resistive heater element having an elongated main body portion having an elongated axis as claimed and a bracket wherein an end potion of the resistive heater element is engaged thereto. 
O’Brien shows it is known to provide a heating element having an elongated main body portion in a groove of an elongated portion of a heating plate wherein an end portion extending out of the groove that is connected to a power source via an electric socket (20). 

Smith further shows it is known to provide a bracket having openings including open-ended slots (See Figure 4) that engages with end portions of a heating element that extend from its main body. 
In view of O’Brien, Schaefer and Smith, it would have been obvious to one of ordinary skill in the art to adapt Seul, as modified by Wiegand and Soper, with the heating element having an elongated main body portion that runs across an elongated portion of the heating plate wherein the end portions of the heating element extend outs of the groove to be connected to a power source wherein the end portions are further provided with a  bracket so that the resistive heating element is securely positioned in the groove of the heater plate body that would predictably limit rotations of the heating element about an elongated axis of the heating element.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seul in view of Wiegand and Soper as applied to claims 1 and 4-8 above, and further in view of Saku (US 4,314,401).   
Seul in view of Wiegand and Soper shows the structure claimed except for the deformable metal sheet that is made of copper.   
Saku shows a resistive heater element (3) with a deformable metal sheet (1) wherein the metal sheet is made of copper. Also see column 2, lines 40-45.  
. 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seul (US 6,097,004) in view of Wiegand (US 2,428,900) and Soper et al (US 4,045,653), Naruo et al (4,501,251), and Saku (US 4,314,401).   
Seul shows the structure claimed including a housing (1) having a cooking area, and a heater assembly having a heater plate body (3) with at least one groove (31) that includes a resistive heating element (2) therein. But, Seul does not show the heater plate with the groove having a deformable metal sheet and a resistive heater element wherein the deformable metal sheet is pressed between an outer surface of resistive heater element and a surface portion of the groove as claimed, and the deformable sheet metal is copper having a thickness of 5-20 mil.
Wiegand shows it is known to provide a heater plate (40, 68) having at least one groove that includes a deformable metal sheet (30) that is separate from a resistive heater element (31) wherein the deformable metal sheet is pressed between an outer surface portion of the resistive heater element and a surface portion of the groove. 
Soper also shows it is known to provide a heater plate (14) having at least one groove that includes a deformable metal sheet (44) and a resistive heater element (42) wherein the deformable metal sheet is pressed between an outer surface portion of the resistive heater element and a surface portion of the groove.

Saku shows a resistive heater element (3) with a deformable metal sheet (1) wherein the metal sheet is made of copper. Also see column 2, lines 40-45.  
In view of Wiegand and Soper, it would have been obvious to one of ordinary skill in the art to adapt Seul with the heater plate having at one groove wherein the groove is further provided with a deformable metal sheet and a resistive heater element wherein the deformable metal sheet is pressed between the groove of the heater plate body and an outer surface portion of the resistive heater element so that a thermal conductive between the heater plate body and the resistive heater element can be improved by a close contact there between without a gap and predictably increase the heat transfer from the resistive heating element to the heater plate; and it would have been obvious to one of ordinary skill in the art to adapt  Seul with the deformable metal sheet that is made of copper having a thickness of 5 20 mil as an alternative metal material that is known to provide a good thermal conductivity as the metal sheet is easily deformed that allows for the resistive heater element to effectively transfer heat as the metal sheet is deformed to the contour of the groove as known in the art. 
With respect to claim, Seul shows the heater plate body (3) that is positioned adjacent an upwardly facing cooking wall of the cooking housing wherein the heater plate body also forms the cooking wall or cooking surface within which cooking takes place. 
Allowable Subject Matter
Claims 11, 12 and 14-18 are allowed over the applied prior art of record.
Response to Arguments
Applicant's arguments filed 2/5/21 have been fully considered but they are not persuasive. 
Regarding Wiegand, Applicant argues that Wiegand shows an entire resistive element (the resistor 31 and the outer sheath 30) is deformed; and, regarding Soper, Applicant argues the resistive heater 40 (including the tubular sheath 44 and dielectric material 46) is compressed such that there is no teaching or use of a deformable metal sheet. This argument is not deemed persuasive since there is no claim support as to how the recited resistive element is defined over that of the applied art wherein the resistor 31 of Wiegand and a resistive element 42 of Soper can be considered as the recited heater element with the outer sheath 30 of Wiegand  and the tubular sheath 44 of Soper can be considered as the deformable metal sheet that is separate from its respective heater element. 
Thus, the applicant’s arguments including all other arguments are not deemed persuasive as reasoned above.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/SANG Y PAIK/Primary Examiner, Art Unit 3761